Dykman, J.:
This is a proceeding for the sale of the real estate of infants under the statute. The infants have an estate in remainder in *177the land, and the .question is whether such an interest can be sold in this way. This same question was presented to this court in this district in the case of Jenkins v. Fahey (11 Hun, 351), and we there held that under the statute providing for the sale of the interest of infants in real estate, a sale can only be ordered in those cases where the infant is in the actual possession of the land, or entitled to the immediate possession of it. That case has now "been overruled by the Court of Appeals, and the law is thus established adversely to our views.
The order is affirmed with costs and disbursements.
Present — Barnard, P. J., Gilbert and Dvkman, JJ.
Order affirmed with ten dollars costs and disbursements.